DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) s rejected have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 6-9 and 11-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 	Claims 1 and 16 recite “Nu” is new matter not found in the applicant original specification
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 6-9 and 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 16 recite “Nu” is unclear and indefinite as to what Nu stands for. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, 9, 15 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. 20140027797 in view of Lin et al. 20190115508.


    PNG
    media_image1.png
    445
    616
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    624
    425
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    626
    452
    media_image3.png
    Greyscale

	
Regarding claim 1, figs. 1-3 of Cho discloses a light-emitting diode (LED) comprising: 
an excitation material LD; 
a color conversion material (20 layer of FP particles - materials contain in element 10 of fig. 1) on the excitation material, 
wherein the color conversion material includes a mixture of an emitting material FS and a scattering material MP, 
wherein the scattering material MP includes metal particles that are non-oxide particles, wherein the metal particles include Nu (per applicant specification Nu can be Au or Cu both of which are disclosed by Cho – gold Au or copper Cu – par [0044] of Cho), and 
wherein the emitting material includes inorganic fluorophores (https://www.dictionary.com/browse/fluorophore is defined as a chemical group responsible for fluorescence par [0042] - (YAG) fluorescent material).
Cho does not disclose of an excitation filter material on top of the color conversion material.


    PNG
    media_image4.png
    293
    420
    media_image4.png
    Greyscale

However, Lin discloses a similar invention and further comprising a of an excitation filter material 110 on top of the color conversion material in order to filter or adjust the optical properties of the light that penetrates through the color conversion layer.
In view of such teaching, it would have been obvious to form a LED of Cho further comprising an excitation filter material on top of the color conversion material such as taught by Lin in order to filter or adjust the optical properties of the light that penetrates through the color conversion layer.

Regarding claim 4, par [0044] of Cho disclose wherein the metal particles further include Cu (as there are more than one metal particles in Cho invention).

Regarding claim 7, par [0038] of Cho discloses wherein the emitting material or scattering material is embedded in a host material 20, wherein the host material includes polymer (silicon resin or an epoxy resin).

Regarding claim 9, Cho discloses comprises circuitry (E2/W1/W2) to provide current to excite the excitation material.

Regarding claim 14, Cho and Lin discoses claim 1, but do not disclose wherein the color conversion material has a thickness in a range of 50 nanometers to 2 millimeters.
However, it would have been obvious to one of ordinary skill in the art to form a LED of Cho and Lin wherein the color conversion material has a thickness in a range of 50 nanometers to 2 millimeters in order to form structure having possible range of value for the applicant possible range of needs. Moreover, there is no evidence indicating the ranges of the thickness of the excitation filter material is critical and it has been held that it is not inventive to discover the optimum or workable range of a result-effective variable within given prior art conditions by routine experimentation. See MPEP 2144.05. Note that the specification contains no disclosure of either the critical nature of the claimed dimensions of any unexpected results arising there from. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicants must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 15, par [0042] of Cho discloses wherein the excitation material has a wavelength in blue wavelength.

Regarding claim 21, Cho and Lin disclose claim 1, but do not disclose wherein the size of the scattering material is in a range of 5 nm to 70 nm.
However, it would have been obvious to one of ordinary skill in the art to form a LED of Cho and Lin wherein the size of the scattering material is in a range of 5 nm to 70 nm in order to form structure having possible range of light scattering value for the applicant possible range of needs. Moreover, there is no evidence indicating the ranges of the thickness of the excitation filter material is critical and it has been held that it is not inventive to discover the optimum or workable range of a result-effective variable within given prior art conditions by routine experimentation. See MPEP 2144.05. Note that the specification contains no disclosure of either the critical nature of the claimed dimensions of any unexpected results arising there from. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicants must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 22, Cho necessary discloses wherein the scattering material is to filter leaking blue excitation (because spaces between particle acts as filter and it is leaking through the particles) when a size of the metal particles is chosen to absorb excitation wavelength (absorb to a degree as such would absorb to a degree).

Regarding claim 23, Cho and Lin disclose claim 1, but do not discloses wherein the scattering material has a density in a range of 108 to 1013 particles/cm3.
However, it would have been obvious to one of ordinary skill in the art to form a LED of Cho and Lin wherein the scattering material has a density in a range of 108 to 1013 particles/cm3 in order to form structure having possible range of light scattering value for the applicant possible range of needs. Moreover, there is no evidence indicating the ranges of the thickness of the excitation filter material is critical and it has been held that it is not inventive to discover the optimum or workable range of a result-effective variable within given prior art conditions by routine experimentation. See MPEP 2144.05. Note that the specification contains no disclosure of either the critical nature of the claimed dimensions of any unexpected results arising there from. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicants must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 24, fig. 1 of Cho discloses comprises a layer (layer of 20 directly above LD) between the excitation material and the color conversion material, wherein the layer seals the color conversion material.

Regarding claim 25, fig. 1 of Cho discloses comprises a spacer 10 on either side of the color conversion material, wherein the spacer comprises insulative material, wherein the layer is on the spacer.  

Regarding claim 26, fig. 1 of Cho discloses wherein the spacer is configured to reduce interference to the color conversion material from a neighboring pixel (if another fig. 1 is side by side).

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Park et al. 20180259811.

    PNG
    media_image5.png
    646
    721
    media_image5.png
    Greyscale


Regarding claim 16, fig. 8 of Cho discloses a light-emitting diode (LED) apparatus comprising: 
a structure comprising circuitry 150 (fig. 7 and par [0064]); and 
Docket No. 02.P016USArt Unit: 2829(OSU-18-14)an array of LEDs 101 (par [0065]) on the structure, wherein the array is coupled to the structure (fig. 7), wherein the circuitry is to provide current to individual LED of the array, and wherein an individual LED of the array comprises: 
an excitation material LD; 
a color conversion material (20 layer of FP particles - materials contain in element 10 of fig. 1) on the excitation material, 
an excitation filter CF material on top of the color conversion material, 
wherein the color conversion material includes a mixture of an emitting material FS and a scattering material MP, 
wherein the scattering material MP includes metal particles that are non-oxide particles, 
wherein the metal particles include Nu (per applicant specification Nu can be Au or Cu both of which are disclosed by Cho – gold Au or copper Cu – par [0044] of Cho), and 
wherein the emitting material includes inorganic fluorophores (https://www.dictionary.com/browse/fluorophore is defined as a chemical group responsible for fluorescence par [0042] - (YAG) fluorescent material).
 Cho does not disclose of wherein the excitation filter material comprises particles in a host medium.

    PNG
    media_image6.png
    455
    653
    media_image6.png
    Greyscale

However, Park discloses a light emitting apparatus comprising excitation filter material which comprises particles QD in a host medium (see par [0102]) in order to form a color filter using quantum dot in a transparent material to allow passage of filtered light.
In view of such teaching, it would have been obvious to form a LED apparatus of Cho further comprising wherein the excitation filter material comprises particles in a host medium such as taught by Park in order to form a color filter using quantum dot in a transparent material to allow passage of filtered light.

Regarding claim 18, par [0042] of Cho discloses wherein the excitation material has a wavelength in blue wavelength.

Claims 6 and 19 is rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Lin in view of Park .
Regarding claims 6 and 19, figs. 1-3 of Cho discloses a light-emitting diode (LED) comprising: 
a first material LD to generate excitation light; 
(OSU-18-14)a second material (20 layer of FP particles - materials contain in element 10 of fig. 1) on the first material, wherein the second material is to generate a color light emission; and 
wherein the second material comprises a color conversion material (material of 20), wherein the color conversion material includes a mixture of an emitting material FS and a scattering material MP, the scattering material includes metal particles MP which are non-oxide particles.
Cho does disclose of a third material on the second material, wherein the third material is to filter one of blue or UV excitation light and pass the color light emission.
However, Lin discloses a similar invention and further comprising a of an excitation filter material 110 on top of the color conversion material in order to filter or adjust the optical properties of the light that penetrates through the color conversion layer.
In view of such teaching, it would have been obvious to form a LED of Cho further comprising a third material on the second material, wherein the third material is to filter light and pass the color light emission such as taught by Lin in order to filter or adjust the optical properties of the light that penetrates through the color conversion layer.
Cho and Lin do not disclose of to filter one of blue or UV excitation light.
However, Park discloses a light emitting apparatus comprising a blue light source (par [0014]) excitation filter material which comprises particles QD in a host medium (see par [0102]) in order to form a color filter using quantum dot in a transparent material to allow passage of filtered light such as red light by filtering blue light source.
In view of such teaching, it would have been obvious to form an LED of Cho and Lin further comprising wherein the third material is to filter one of blue or UV excitation light and pass the color light emission such as taught by Park in order to form a color filter using quantum dot in a transparent material to allow passage of filtered light such as red or green light.
However, Park discloses a light emitting apparatus comprising excitation filter material which comprises particles QD in a host medium (see par [0102]) in order to form a color filter using quantum dot in a transparent material to allow passage of filtered light.
In view of such teaching, it would have been obvious to form a LED apparatus of Cho further comprising wherein the excitation filter material comprises particles in a host medium such as taught by Park in order to form a color filter using quantum dot in a transparent material to allow passage of filtered light.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cho and Lin in view of Hirono et al. 20140042478 (Hirono).
Regarding claim 8, Cho and Lin disclsoes discloses claim 7, but do not discloses wherein the polymer includes one or more of: polyvinylpyrrolidone, polydimethylacrylamide, polyacrylate, polymethacrylate, polyvinyl alcohol, or polyvinyl acetate. 
However, par [0111] of Hirono discloses an epoxy resin, a silicone resin, polymethacrylate, polycarbonate, cycloolefin polymer, and the like can be used as the polymer material.
As such it would have been obvious to form a structure of Cho and Lin wherein the polymer includes polymethacrylate such as taught by Hirono as it is a prior art known polymer material and interchangeable material to choose from to save research cost.

Claims 11 and 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cho and Lin in view of Blair et al. 20170336545.
Regarding claim 11, Cho and Lin disclose claim 1, but do not discloses wherein the excitation filter material includes particles in a host medium, wherein the particles include one or more of: Ag, Au, Al, Cu, Pt, Cr, Ni, or their alloys.
However, par [0072] of Blair discloses that nanoparticle coatings that may be used for optical filters according to the present disclosure may include metallic nanoparticles (e.g. Al, Ag, Au, Cu, Ni, Pt).
In view of such teaching, it would have been obvious to form a structure of Cho and Lin wherein the excitation filter material includes particles in a host medium, wherein the particles include one or more of: Al, Ag, Au, Cu, Ni, Pt such as taught by Blair as this is part of forming a filter steps.

Regarding claim 13, Cho and Lin and Blair disclose claim 11, but do not disclose wherein the excitation filter material has a thickness in a range of 50 nanometers to 2 millimeters.
However, it would have been obvious to one of ordinary skill in the art to form a LED of Cho and Lin and Blair wherein the excitation filter material has a thickness in a range of 50 nanometers to 2 millimeters in order to form structure having possible range of value for the applicant possible range of needs. Moreover, there is no evidence indicating the ranges of the thickness of the excitation filter material is critical and it has been held that it is not inventive to discover the optimum or workable range of a result-effective variable within given prior art conditions by routine experimentation. See MPEP 2144.05. Note that the specification contains no disclosure of either the critical nature of the claimed dimensions of any unexpected results arising there from. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicants must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cho and Lin and Blair and Hirono et al. 20140042478 (Hirono).
Regarding claim 12, bottom of par [0072] of Blair disclsoes wherein the host medium includes   polymer.
Cho and Lin and Blair do not disclose wherein the polymer includes one or more of: polyvinylpyrrolidone, polydimethylacrylamide, polyacrylate, polymethacrylate, polyvinyl alcohol, or polyvinyl acetate.
 However, par [0111] of Hirono discloses an epoxy resin, a silicone resin, polymethacrylate, polycarbonate, cycloolefin polymer, and the like can be used as the polymer material.
As such it would have been obvious to form a structure of Cho and Lin and Blair wherein the polymer includes polymethacrylate such as taught by Hirono as it is a prior art known polymer material to choose from to save research cost.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Cho and Park in view of Blair in view of Hirono.
Regarding claim 17, Cho and Park disclose claim 16, but do not discloses wherein the particles include one or more of: Ag, Au, Al, Cu, Pt, Cr, Ni, or their alloys, and wherein the host medium includes one or more of: polymer, silicon oxide, or silicon nitride, and wherein the polymer includes one or more of: polyvinylpyrrolidone, polydimethylacrylamide, polyacrylate, polymethacrylate, polyvinyl alcohol, or polyvinyl acetate. 
However, par [0072] of Blair discloses that nanoparticle coatings that may be used for optical filters according to the present disclosure may include metallic nanoparticles (e.g. Al, Ag, Au, Cu, Ni, Pt).
In view of such teaching, it would have been obvious to form a structure of Cho and Park wherein the excitation filter material includes particles in a host medium, wherein the particles include one or more of: Al, Ag, Au, Cu, Ni, Pt such as taught by Blair as this is part of forming a filter steps.
Cho and Lin and Blair do not disclose wherein the host medium includes one or more of: polymer, silicon oxide, or silicon nitride, and wherein the polymer includes one or more of: polyvinylpyrrolidone, polydimethylacrylamide, polyacrylate, polymethacrylate, polyvinyl alcohol, or polyvinyl acetate.
 However, par [0111] of Hirono discloses an epoxy resin, a silicone resin, polymethacrylate, polycarbonate, cycloolefin polymer, and the like can be used as the polymer material.
As such it would have been obvious to form a structure of Cho and Park and Blair wherein the polymer includes polymethacrylate such as taught by Hirono as it is a prior art known polymer material to choose from to save research cost.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Lin in view of Park in view of Blair and Hirono.
Regarding claim 20, Cho and Lin and Park disclose claim 19, and Cho disclose wherein: the emitting material includes inorganic fluorophores (see claim 1); and the metal particles include Cu.
Cho and Lin and Park do not disclose wherein the third material comprises excitation filter material which comprises: particles in a host medium; the particles include one or more of: Ag, Au, Al, Cu, Pt, Cr, Ni, or their alloys; the host medium includes one or more of: polymer, silicon oxide, or silicon nitride, and wherein the polymer includes one or more of: polyvinylpyrrolidone, polydimethylacrylamide, polyacrylate, polymethacrylate, polyvinyl alcohol, or polyvinyl acetate.
	However, par [0072] of Blair discloses that nanoparticle coatings that may be used for optical filters according to the present disclosure may include metallic nanoparticles (e.g. Al, Ag, Au, Cu, Ni, Pt).
In view of such teaching, it would have been obvious to form a structure of Cho and Lin and Park wherein the excitation filter material includes particles in a host medium, wherein the particles include one or more of: Al, Ag, Au, Cu, Ni, Pt such as taught by Blair as this is part of forming a filter steps.
Cho and Lin and Park and Blair do not disclose the host medium includes one or more of: polymer, silicon oxide, or silicon nitride, and wherein the polymer includes one or more of: polyvinylpyrrolidone, polydimethylacrylamide, polyacrylate, polymethacrylate, polyvinyl alcohol, or polyvinyl acetate;
 However, par [0111] of Hirono discloses an epoxy resin, a silicone resin, polymethacrylate, polycarbonate, cycloolefin polymer, and the like can be used as the polymer material.
As such it would have been obvious to form a structure of Cho and Lin and Park and Blair wherein the polymer includes polymethacrylate such as taught by Hirono as it is a prior art known polymer material to choose from to save research cost.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PURVIS A. Sue can be reached on (571 )272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VONGSAVANH SENGDARA/               Primary Examiner, Art Unit 2829